Lore, C. J.:
—We think the matter of custom is irrelevant as it appears to us just now. You may show the actual conditions of the room there and whether these defendants may have reasonably contemplated the conditions stated by the plaintiff, or that they were brought to their notice.
Q,. What is the custom with respect to the Wilmington *546Candy Company as to the bringing of hot chocolate into their coating room?
(Objected to by Mr. Woolley, of counsel for defendant, on the same grounds as above stated, and on the further ground that it is a special custom and not a general custom of the trade, and certainly such custom the defendant company could not know.)
Mr. Brady:—We propose to show that the representatives of the defendant came to this factory, that they came there during working hours, that there is a regular method of cooling chocolates in that coating room and they either saw or ought to have known of that custom.
Lore, C. J.:—We think you can show these conditions, but that is not a question of custom.
Grubb, J.:—Show the method, but not the custom of cooling it.
Q,. What was the method with respect to bringing warm chocolate into the coating room of the Wilmington Candy Company, prior to the making of the contract ?
(Objected to by Mr. Woolley, of counsel for defendant, on the same grounds as before stated to the same line of testimony.)
Mr. Neary:—We claim that we ought to be allowed to prove what is the usual and ordinary business method used in the cooling room there and that that business was carried on in that room; not that these particular things were called to the attention of the defendant.
Grubb, J.:—A majority of the Court think that this line of testimony is admissible, and I will state the particular ground upon which we rule it in.
It has been shown by the evidence that the defendant entered into a contract with the plaintiff knowing that the latter was engaged in the manufacture of candy, to make this machine for the *547proper purpose of the candy manufacturer in its establishment. The defendant is bound therefore, if this contract was to apply to that business, to know whatever it could ascertain in a reasonable way and with reasonable diligence. It is bound to know that which it could reasonably have known. When it knew that the plaintiff wanted this machine for the purpose of manufacturing candy, and had actually been there and examined the establishment before the contract was made, it must have known, or at least will be held to have known—because it is very reasonable that it should have known—that the plaintiff manufactured chocolate among other candies or confections. Therefore the plaintiff, in the opinion of a majority of the Court, has the right to show that while it was manufacturing chocolate, it manufactured it by a particular method and did use whatever appliances, means or methods were necessary in the proper manufacture of chocolates; and the plaintiff is seeking now to show that the method it employed was a proper one, and one that was generally employed in the trade in the manufacture of that kind and quality of chocolate. We think the plaintiff can put that evidence in for that purpose.
Of course the Remington Company, in its defense, either by cross examination or by witnesses of its own, may show that the methods and appliances used by the plaintiff, the heat or other things, were not proper to be used in a candy establishment in the manufacture of the chocolates in question.